DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/20 was filed after the mailing date of the Non-Final Rejection on 10/5/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The Amendment filed 2/5/21 has been accepted and entered.  Accordingly, Claims 1, 7, 13, and 19 have been amended.  
Claims 2, 8, 14, and 20 are cancelled. 
Claims 1, 3-7, 9-13, 15-19, and 21-24 are pending in this application. 
In view of the amendment, the previous objection to drawing is withdrawn. Further, with the terminal disclaimer, the double patenting rejection to claims 1, 3-7, 9-13, 15-19, and 21-24 is withdrawn. In addition, with the amendments, the previous rejection to claims 1-6 and 13-18 under 35 U.S.C. §112(b) is withdrawn.  

Response to Arguments
Applicant’s arguments, see pages 15-17 of the Amendment filed 2/5/21, with respect to claims 1, 7, 13, 19, in conjunction with amendments that incorporated now cancelled claims 2, 8, 14, and 20, respectively, “wherein the processor is configured to: select the table, based on the 1st parameter and the 2nd parameter, from the tables” has been fully considered and are persuasive.  Therefore, rejections of claims 1, 4-7, 10-13, 16-19, and 22-24 under 35 U.S.C. §103 have been withdrawn. 

Allowable Subject Matter
Claims 1, 3-7, 9-13, 15-19, and 21-24 are allowed. 
The following is an examiner’s statement of reasons for allowance: 

Applicants remarks submitted have been fully considered and have been found to be persuasive.  These remarks, along with the amendments filed “wherein the processor is configured to: select the table, based on the 1st parameter and the 2nd parameter, from the tables” along with “wherein the number of bits for index values of each of the tables differs depending on a combination of a 1st parameter and a 2nd parameter” (claims 1, 7, 13, 19) have overcome the cited prior art.   An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:

Jin et al. (U.S. Patent Application Publication No. 2019/0013916), which is directed to DMRS indication method and system, base station and user equipment; and teaches that UE stores a table of DMRS configuration parameters to determine the DMRS configuration parameters allocated to the UE by searching the table for an indication of DMRS configuration; DCI includes 3 bits to indicate the DMRS configuration parameters in Table 2; DCI includes 4 bits to indicate the DMRS configuration parameters in Table 4 or Table 5; table of DMRS configuration parameters indicate a number of layers, a length of OCCs; 

Yoon (U.S. Patent Application Publication No. 2018/0278395), which is directed to method and apparatus for transmitting and receiving demodulation reference signal; and teaches that a base station informs the terminal of DMRS pattern configuration signaling set candidates via RRC signaling; one of the multiple signaling set candidates is dynamically indicated via a 1-bit indicator or 2 bit indicator included in DCI; 
Shin et al. (U.S. Patent Application Publication No. 2018/0183556), which is directed to method and apparatus for transmitting reference signal in wireless communication system; and teaches that eNodeB transmits configuration information including first information indicating one of a first DMRS related table and a second DMRS related table through a higher layer signaling (par [0015]); eNB indicates an antenna port in which a DMRS is transmitted, a scrambling identity, and the number of layers according to Table 3 using an DMRS information indicator of 3 bits in the DCI (par [0090]); DMRS information indicator has a predetermined number of bits, 3 or 4 (par [0120]); if the number of DMRS-related tables stored in the UE is two or more, the eNB transmits an indicator indicative of a DMRS-related table to be used by the UE to the UE (par [0105]); and
Zhang et al. (U.S. Patent Application Publication No. 2012/0207119), which is directed to method of notifying resource allocation for demodulation reference signals; and teaches that the base stations a DMRS allocation configuration table with the UE and signals to the UE an index number for a DMRS antenna port configuration in the table (par [0105]). 

None of these references, taken alone or in any reasonable combination, teach the claims as amended, “wherein the processor is configured to: select the table, based on the 1st parameter and the 2nd parameter, from the tables” along with “wherein the number of bits for index values of each of the tables differs depending on a combination of a 1st parameter and a 2nd parameter” (claims 1, 7, 13, 19) in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667.  The examiner can normally be reached on Monday-Friday: 8-4 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/REBECCA E SONG/Primary Examiner, Art Unit 2414